Citation Nr: 1513396	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  11-31 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for scars of the head, face and neck, evaluated as 10 percent disabling prior to April 25, 2012 and combined 40 percent disabling thereafter.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for loss of teeth (previously evaluated as jaw condition, general) as secondary to the service-connected disability of nasal septum deviation to the right, status post septoturbinoplasty.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from January 1966 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and  October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

 
FINDINGS OF FACT

1.  Prior to April 25, 2012, scars of the head, face and neck were manifested by one characteristic of disfigurement.  

2.  From April 25, 2012, scars of the head, face and neck were manifested by two characteristics of disfigurement and one painful scar.  

3.  A claim for entitlement to service connection for loss of teeth, to include as secondary to septoturbinoplasty for service-connected nasal septal deviation was denied by the Board in December 2009.  

4.  Evidence received since the December 2009 Board decision is new but does not relate to an unestablished fact necessary to substantiate the claim for service  connection for loss of teeth.


CONCLUSIONS OF LAW

1.  Prior to April 25, 2012, the criteria for a disability rating in excess of 10 percent for scars of the head, face and neck were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801-05 (2008); 38 C.F.R. 
§§ 4.1-4 .7, 4.10, 4.118, Diagnostic Codes 7801-7805 (2014).

2.  From April 25, 2012, the criteria for a combined disability rating in excess of 40 percent for scars of the head, face and neck were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801-05 (2008); 38 C.F.R. 
§§ 4.1-4 .7, 4.10, 4.118, Diagnostic Codes 7801-7805 (2014).

3.  The December 2009 Board decision that denied service connection for loss of teeth is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014). 

4.  New and material evidence has not been submitted since that decision to reopen this previously denied claim for service connection for a loss of teeth.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1101 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006), the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial.  In VAOPGCPREC 6-2014, the VA General Counsel concluded that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.

A letter dated in January 2010 letter fulfilled the requirements of Vazquez.  The January 2010 letter informed the Veteran of how disability rating are determined and informed the Veteran that evidence to be considered in determining a disability evaluation includes the nature and symptoms of the condition, the severity and duration of symptoms and the impact of the condition on employment and daily life.  The letter listed examples of evidence that may affect how a disability evaluation is assigned.


A May 2010 letter informed the Veteran of the requirement of new and material evidence to reopen a previously denied claim and explained the evidence needed to substantiate a claim for service connection.  The May 2010 letter advised the Veteran what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The May 2010 letter included provisions for disability ratings and effective dates.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA and private treatment records identified by the Veteran.  The Veteran was afforded VA examinations for scars in February 2010 and April 2012.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed, the Veteran's history was taken, and complete examinations were conducted which fully addressed the symptoms and manifestations of the Veteran's scars.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

The Veteran was not afforded a VA examination for the claim to reopen service connection for loss of teeth.  However VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, there is no basis to find that a remand for an examination is required.
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  

Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board initially notes that the criteria for rating scars under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805 were changed in October 2008.  73 Fed. Reg. 54708 -12 (Sept. 23, 2008) (effective from October 23, 2008).  The changes apply only to applications for benefits received by VA on or after October 23, 2008.  As the Veteran filed his claim of entitlement to an increased disability rating for the service-connected scars in January 2010, the post-October 2008 criteria apply.  

Under Diagnostic Code 7800, a 10 percent rating is warranted for burns scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face or neck, with one characteristic of disfigurement. 38 C.F.R. § 4.118 , Diagnostic Code 7800.

A 30 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement. Id.

A 50 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement. Id.

An 80 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement. Id.

Note (1) indicates the eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13 or more centimeters) in length, (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters), (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters), and (8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters). Id. at Note (1) (2014).  Unretouched color photographs are to be taken into consideration when evaluating under these criteria. Id. at Note (3) (2014). Disabling effects other than disfigurement associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury are to be separately evaluated under the appropriate diagnostic code(s) and combined under § 4.25 with the evaluation assigned under this diagnostic code. Id. at Note (4) ( 2014).

Diagnostic Code 7804 provides a 10 percent disability rating for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1) ( 2014).  If one or more scars are both unstable and painful, an additional 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (2) ( 2014).  When applicable, scars evaluated under diagnostic codes 7800-02, or 7805 may also receive an evaluation under this diagnostic code.  Id. at Note (2) ( 2014). 

Diagnostic Code 7805 provides that any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2014).

Increased Rating for Scars of the Head, Face and Neck

Service connection for scars was granted in a February 1977 rating decision.  A 10 percent rating was assigned from February 1977.  A claim for an increased rating was received in January 2010.  A January 2014 rating decision granted a combined 40 percent rating, with a 30 percent rating for characteristics of disfigurement and a separate 10 percent evaluation for a painful scar, effective from April 25, 2012.  

In the claim for an increased rating, the Veteran asserted that he has foreign objects embedded in his neck, face and scalp and has scars.  The Veteran stated that doctors have described the scars as numerous and unsightly.  

A VA treatment record dated in February 2010 reflects that the Veteran reported a lump on his neck.  He reported having glass in his neck from an accident in service.  Physical examination showed that the neck was supple, with no bruits or nodules. 

The Veteran had a VA examination in February 2010.  The VA examiner indicated that the claims file was reviewed.  The examination noted 10 separate scars.  The first scar was on the corner of the left side of the mouth.  The scar had a maximum width of 1 millimeter and a maximum length of 1.5 centimeters.  The second scar was on the corner of the right mouth toward the facial cheek.  The scar had a maximum width of 1 to 2 millimeters and maximum length of 2 centimeters.  The third scar on the right lateral chin had a maximum width of 1 millimeter and maximum length of 1.5 centimeters.  The fourth scar was on the midline of the lower lip extending toward the right lateral chin.  The scar had a maximum width of 1 millimeter and maximum length of 2.5 centimeters.  The fifth scar was on the left lateral lip.  The scar had a maximum width of 1 millimeter and maximum length of 2 centimeters. 

The sixth scar was located below the corner of the right mouth extending in a vertical line.  The maximum width of that scar was 1 millimeter and maximum length was 1.5 centimeters.  The seventh scar was on the anterior neck, from left of midline to the right lateral neck.  The scar had a maximum width of 1 to 2 millimeters and maximum length of 6 centimeters.  The eighth scar was located inferior to the right mid chin.  The scar was horizontal and had a maximum width of 1 millimeter and a maximum length of 1.5 centimeters.  The ninth scar was located perpendicular to the right lateral edge of scar number 8.  The scar was vertical and irregular in shape, extending up toward the chin.  The maximum width of the scar was 1 millimeter and maximum length was 4 centimeters.  The tenth scar was located above the left lateral neck, posterior to the earlobe.  The scar had a maximum width of 1 millimeter and maximum length of 2 centimeters.  The examination report indicated that all of the scars were superficial, not painful and not elevated or depressed.   

The Veteran had a VA examination in April 2012.  The examination report noted multiple facial scars from a motor vehicle accident.  The examination report described five different scars.  The first scar was 0.1 centimeters in length and 6 centimeters in width.  The second scar was 0.1 centimeters in length and 2 centimeters in width.  The third scar was 0.1 centimeters in length and 0.1 centimeters in width.  The fourth scar was 5 centimeters in length and 0.1 centimeters in width.  The measurements of the fifth scar were not described.  

The examiner indicated that scar number 1 had a surface contour that was depressed on palpation.  The examiner described the first scar as painful.  The pain was described as tenderness to palpation of the scar of the right lower chin.  None of the other scars were described as painful.  The examiner indicated that none of the scars were unstable.  None of the scars were both painful and unstable.  The examiner noted that none of the scars were due to burns.  The examiner indicated that the total approximate area of the head, face and neck with hypo- or hyperpigmented areas was less than 1 centimeter.  The examiner indicated that there was no distortion or asymmetry of facial features or visible or palpable tissue loss.  The examiner indicated that the scars and disfigurement of the head, face and neck did not result in limitation of function.  The examiner noted that there were no other pertinent physical findings associated with the scars.  

The Board finds that the criteria for a disability rating in excess of 10 percent were not met during the rating period prior to April 25, 2012.  The evidence prior to April 25, 2012 showed that the Veteran's scars were manifested by one of the eight characteristics of disfigurement, a scar that was 5 or more inches in length.  The evidence did not show visible or palpable tissue loss and either gross distortion of asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  Thus, the criteria for the next higher 30 percent rating under Diagnostic Code 7800 were not met prior to April 25, 2012.  

The evidence prior to April 25, 2012 did not support the assignment of a separate rating for disabling effects of scars of the head, face and neck.   In this regard, there were no findings of disabling effects or pain associated with the scars during the period prior to April 25, 2012.  Findings of a painful scar were initially shown on VA examination in April 2012.  

The Board further finds that the criteria for a combined rating of 40 percent for scars of the head, face and neck were not met during the period after April 25, 2012.  The April 2012 VA examination showed two characteristics of disfigurement, including a scar that was depressed on palpation and a scar that was more than 5 inches in length.  This was the basis of the separate 30 percent rating assigned by the RO.  A higher separate evaluation of 50 percent would require visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or four of five characteristics of disfigurement.  Such symptomatology is simply not shown by the evidence of record.

Also, as the current rating criteria provide for the assignment of separate evaluations based upon disabling effects other than disfigurement, a separate 10 percent rating was assigned for a painful scar of the lower chin from April 25, 2012.  The Board finds that a rating in excess of 10 percent is not warranted for painful scars under Diagnostic Code 7804, as the record does not show the Veteran's disability is manifested by three or four scars that are unstable or painful.  Diagnostic Code 7804.

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim for an increased disability rating in excess of 10 percent for scars of the head, face and neck prior to April 25, 2012 and a combined disability rating in excess of 40 percent thereafter.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the Board finds that the rating criteria contemplate the Veteran's 
service-connected scars of the head, face and neck.  A comparison between the level of severity and symptomatology of the Veteran's scars with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The criteria consider the symptoms of disfigurement and pain due to the scars.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 
For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Claim to Reopen

The Veteran seeks to reopen a previously denied claim for lost teeth, to include as secondary to septoturbinoplasty for a service-connected nasal septal deviation. 

The claim for service connection for tooth loss due to septoturbinoplasty for a service-connected nasal septal deviation was denied by the Board in a decision dated in December 2009.  In the December 2009 decision, the Board denied the claim based upon a finding that loss of teeth was not incurred in or aggravated by service and was not proximately due to a service-connected disability.  The Board found that the Veteran's loss of teeth is due in part to periodontal disease which is not a disability for VA compensation purposes.  

In April 2010, the Veteran filed a claim to reopen the claim for service connection for loss of teeth to include on a secondary service connection basis.  A claim that has been disallowed by the Board may not be reopened except upon the submission of new and material evidence.  38 U.S.C.A. § 7104(b).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable probability of substantiating the claim.

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2014).

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

In this case, the evidence of record at the time of the prior rating decision included service treatment records, a May 1968 VA examination, post-service VA treatment records and a June 2005 VA dental examination and addendum opinion.  

The service treatment records reflect that the Veteran had a dental examination upon enlistment in January 1966.  The examination showed slight calculus and gingivitis.  The teeth had not undergone any restorations.  Teeth 1, 10, 16, 17, 19 and 32 were missing.  

A May 1967 entry in the service treatment records reflects that the Veteran fell down stairs and fractured his nose.  The Veteran was seen in July 1967 for multiple lacerations to his face during a motor vehicle accident in June 1967.  An October 1967 surgical consultation noted that the Veteran sustained lacerations to the corner of his mouth, right cheek, right lower lip, and the submandibular area in a car accident six months prior.  No dental trauma was noted.  A dental examination at separation in November 1967 was noted as acceptable.  The report noted that the Veteran was missing teeth 1, 10, 16, 17, 19 and 32.  Teeth 2, 7, 18, 20, 21, 30 and 31 were noted to be restorable.  The Veteran denied severe teeth or gum trouble.  

A VA examination in December 1968 reflects a diagnosis of multiple lacerations of the face due to a July 1967 car accident in service.  The report does not show findings of missing teeth.  

VA treatment records show that the Veteran underwent septoturbinoplasty in November 1982.  The hospital summary noted no operative complications, and there was no reference to dental problems or loss of teeth.  

A report of a VA examination dated in June 2005 noted that the Veteran reported that, when he had surgery in the mid-1980's, portion of the maxilla in the roof of the mouth caused a "drop", and all of his teeth fell out.  The examiner indicated that he was missing all of his teeth in the maxillary arch, which was replaced by a maxillary denture.  The Veteran was noted to be missing teeth 18, 19, 29, 30, and 31.  The remaining dentition in the mandibular arch was reported to be in an extremely poor state of repair.  There was advanced chronic periodontal disease and gross caries on teeth 20, 21, 28 and 32.  The examiner stated that this was obviously the result of a history of dental neglect with very poor dental oral hygiene.  The examiner indicated that he saw no evidence in the maxillary arch that would indicate anything other than the fact that the Veteran had normal loss from the same reason that the lower teeth were lost - periodontal disease.  The examiner concluded that there was no evidence in the records of dental trauma or evidence that any procedure was performed where the maxillary teeth were compromised as to the longevity or prognosis for retention.  

In May 2007, the June 2005 dental examiner reviewed the claims file and provided an addendum opinion.  The examiner opined that there was no evidence that there would be any related loss of teeth from the Veteran's sinus surgery.  There was no mention of tooth loss in the record from the sinus and nasal surgery.  The examiner stated that, based on the Veteran's overall health, it would appear that most of his tooth loss would be the result of advanced periodontal disease as a result of lack of oral hygiene and poor dental history.  The examiner opined that it was not very likely, a very small degree of probability, that any tooth loss in the Veteran's oral cavity would be as a result of his nasal and sinus surgery.  

The evidence received since the prior denial includes a record of private dental treatment, VA outpatient treatment records and the Veteran's statements.  

The VA treatment records obtained since the prior denial do not pertain to a dental disability.  

A treatment record from Affordable Dentures, received in October 2010 noted that the Veteran was seen in December 1996 to have a full set of upper dentures made.   He had not been back since.  

The Board finds that new and material evidence has not been received to reopen the claim for service connection for loss of teeth.  The claim was previously denied due to a lack of medical evidence that loss of teeth is related to service or a service-connected disability.  The evidence received since the prior final denial does not establish that the Veteran lost his teeth due to dental trauma in service and does not establish a medical nexus between his service-connected nasal septal deviation and loss of teeth.  The new evidence received since the prior final denial is not material to the claim because it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable probability of substantiating the claim. 
Accordingly, the Board finds that new and material evidence has not been received to reopen the claim for service connection for loss of teeth.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


                                                                                                                                                                                                                                     
ORDER

A disability rating in excess of 10 percent for scars of the head, face and neck prior to April 25, 2012 and a combined disability rating in excess of 40 percent from April 25, 2012 is denied.  

New and material evidence not having been received, the claim for service connection for loss of teeth is denied.   



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


